In an action to recover damages for personal injuries, etc., nonparty State Insurance Fund appeals as limited by its briefs, from so much of an order of the Supreme Court, Queens County (Schulman, J.), entered June 10, 2008, as granted that branch of the plaintiffs’ motion which was to disqualify the counsel that it had designated to represent the third-party defendant.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances, the Supreme Court providently exercised its discretion in granting that branch of the plaintiffs’ motion which was to disqualify trial counsel for the third-party defendant, Last Detail General Contracting, Inc. (hereinafter Last Detail) (see Code of Professional Responsibility DR 7-101, DR 4-101 [b] [22 NYCRR 1200.32, 1200.19 (b)]; see also Matter of Walden Fed. Sav. & Loan Assn. v Village of Walden, 212 AD2d 718 [1995]; Severino v Dilorio, 186 AD2d 178 [1992]). It is not clear from this record that the attorney for Last Detail advised Last Detail’s president that he represented the corporation only.
The appellant’s remaining contentions are without merit. Mastro, J.P., Eng, Belen and Hall, JJ., concur.